Case 4:20-cv-00238-YGR Document 27 Filed 01/31/20 Page 1 of 2

1} BUCHALTER

A Professional Corporation

GLENN P. ZWANG (SBN: 112295)
JEFFREY M. JUDD (SBN: 136358)
PETER BALES (SBN: 251345)

55 Second Street, Suite 1700

San Francisco, CA 94105-3493
Telephone: 415.227-0900

Fax: 415.227.0770

Email: gzwang(@buchalter.com
jjudd@buchalter.com
pbales@buchalter.com

So aN A BR W bv

Attorneys for Plaintiff
THE VINEYARD HOUSE, LLC

10 UNITED STATES DISTRICT COURT
11 NORTHERN DISTRICT OF CALIFORNIA - OAKLAND

12 CONSTELLATION BRANDS USS. Case No. 4:20-cv-238-YGR

13 OPERATIONS, INC.,
STIPULATION TO ENLARGE TIME FOR
14 Plaintiff, TVH TO FILE RESPONSE TO
COMPLAINT

1] 5 VS.
16 THE VINEYARD HOUSE, LLC,

 

17 Defendant.

18
19
20
21
22
23
24
25
26
27
28

BUCHALTER 1
A PROFESSIONAL CORFORALION
SAN FRANCISCO

 

 

 

 

 

 

STIP ENLARGING TIME FOR TVH TO RESPOND TO COMPLAINT — CASE NO. 4:20-CV-238-YGR
BN 39341158v1

 
Case 4:20-cv-00238-YGR Document 27 Filed 01/31/20 Page 2 of 2

] A. Whereas plaintiff Constellation Brands U.S. Operations, Inc. (“CBUSO”) filed the
above complaint on January 10, 2020, which by rule requires defendant The Vineyard House
(“TVH”) to respond on or before January 31, 2020;

B. Whereas the Local Rules of the Northern District California United States District
Court provide: “Parties may stipulate in writing, without a Court order, to extend the time within
which to answer or otherwise respond to the complaint, or to enlarge or shorten the time in

matters not required to be filed or lodged with the Court, provided the change will not alter the

So sa HD WA HB W Pp

date of any event or any deadline already fixed by Court order”;

9] C. Whereas, as of the date set forth below, the Court has not by order fixed the date of
10|| any event or any deadline;

1] D. Whereas TVH has requested enlargement of time to set the deadline for TVH to

12|| respond to the Complaint on or before February 5, 2020, which CBUSO has consented to,

13 THE PARTIES THROUGH THEIR COUNSEL STIPULATE AS FOLLOWS:

14 1. The time within which TVH has to answer or otherwise respond to the Complaint

15)| is enlarged to February 5, 2020.

16 IT IS SO STIPULATED.
17! Db aTED: January 30, 2020 CONSTELLATION BRANDS U.S. OPERATIONS, INC.
18

By: /s/ Edward T. Colbert
19 Edward T. Colbert
20 Attorneys for Constellation

21

22

23 By: /s/ Jeffrey M. Judd
Jeffrey M. Judd

IA Attorneys for TVH

DATED: January 30, 2020 THE VINEYARD HOUSE, LLC

25
26
27
28

BUCHALTER 2
A Pxoressiowal, ConPoRraTion
SAN FRANCISCO

 

 

 

STIP ENLARGING TIME FOR TVH TO RESPOND TO COMPLAINT — CASE NO. 4:20-CV-238-YGR
BN 39341158v1

 
